Citation Nr: 1603908	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for colon cancer as a result of herbicide exposure.

2. Entitlement to service connection for skin cancer as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

The Board denied these claims in a June 2010 decision.  In a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2010 decision and remanded the case for further action in accordance with the Court's decision.  The Board then remanded these claims in May 2012 and May 2014 for further development and denied them in a January 2015 decision.  

In an August 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2015 joint motion for partial remand (JMPR), vacated the Board's January 2015 denial of this claim, and remanded the case for further action consistent with the terms of the joint motion.  In the JMPR, the parties clarified that the motion only concerned the Board's denial of service connection on the basis of its finding that a direct relationship did not exist between the Veteran's claimed cancers and herbicide exposure.  They did not wish to disturb that portion of the Board's decision denying service connection on all other theories of entitlement. 

The Board remanded this case in September 2015 for a new medical opinion regarding the issue of whether a direct relationship may exist between the Veteran's colon and skin cancers and herbicide exposure, in accordance with the terms of the JMPR.  That opinion has been obtained, and the case now returns for appellate review. 


FINDINGS OF FACT

1. The Veteran's colon cancer, diagnosed as adenocarcinoma, was not caused by herbicide exposure.

2. The Veteran's skin cancer, diagnosed as basal cell carcinoma was not caused by herbicide exposure.

3. The Veteran has not had melanoma or its residuals during the pendency of this claim.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for colon cancer are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for skin cancer are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in January 2007 and March 2007 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA medical opinions were provided in August 2013, July 2014, and October 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The opinions together are adequate, as they are based on consideration of the Veteran's medical history, and the conclusions reached are supported by explanations with clear reasoning that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision on these claims.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  

Further examination or opinion is not necessary, as the sole issue on which an opinion was needed is whether the Veteran's diagnosed cancers may be related to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Indeed, the JMPR expressly limited the issue on appeal to whether a direct relationship may exist between the Veteran's colon and skin cancers and Agent Orange exposure.  The parties to the JMPR stated that they did not wish to disturb the Board's findings on all other theories of service connection in its January 2015 decision.  The July 2013, August 2014, and October 2015 opinions together sufficiently address the issue of the likelihood that a direct relationship may exist between herbicide exposure and the Veteran's colon and skin cancers, finding that because herbicide exposure is not a known risk factor for these types of cancers, and because they are common types (and thus, by clear implication, occur among many who do not have a history of herbicide exposure as defined in section 3.307(a) of the regulations) and because there are multiple known risk factors unrelated to herbicide exposure for developing these cancers, they were "less likely as not" related to in-service herbicide exposure.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The August 2014 VA opinion also adequately addresses the article referenced by the Veteran titled "Cancer in U.S. Air Force Veterans of the Vietnam War," explaining why the findings discussed in this article do not apply in the Veteran's case.  

In a December 2015 appellate brief, the Veteran argued that the October 2015 opinion was inadequate.  Specifically, the Veteran stated that the rationale that herbicide exposure is not a known risk factor for his colon cancer and basal cell cancer of the skin ignored the fact that the chemical components of herbicides, including 1,2,3,4-TCDD, are known carcinogens.  The Board disagrees.  The October 2015 opinion does not ignore this fact, but rather finds that herbicide exposure is not a known risk factor for the types of cancer the Veteran developed.  As a matter of simple logic, the fact that it is a known risk factor for some types of cancer, and thus a carcinogenic, does not mean that it is automatically a risk factor for all types of cancer.  The Veteran has not proffered any probative evidence that it is a risk factor for his colon and skin cancer.  As discussed in the July 2014 VA medical opinion, although an association has been found between herbicide exposure and prostate cancer and melanoma, these are not the types of cancer with which the Veteran has been diagnosed, including basal cell carcinoma.  This opinion further shows that the fact that a chemical may be carcinogenic and thus a risk factor for some types of cancer does not mean that it is a risk factor for other types of cancer, including the Veteran's diagnosed cancers.  The Veteran has not submitted any probative evidence suggesting otherwise.  Accordingly, the Board finds that the October 2015 VA medical opinion is adequate. 

There is no evidence of record suggesting that a relationship may exist between the Veteran's diagnosed cancers and herbicide exposure that the opinions needed to address or account for in their explanations.  With regard to melanoma, the Board finds that neither this diagnosis nor its residuals has been established during the pendency of this claim.  Thus, the adequacy of any opinion regarding the etiology of melanoma or its relationship to herbicide exposure is moot. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II. Procedural Due Process

The Board remanded these claims in May 2012, May 2014, and September 2015 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's remand directives to obtain any outstanding available VA treatment records existing in the date range from October 1966 to December 2001, including records pertaining to the removal of skin cancer in 1988, to obtain recent VA treatment records dated since November 2011, to contact the Veteran and invite him to submit a statement or medical opinion from the medical care provider who told him that his colon cancer was probably caused by herbicide exposure (accomplished in a December 2012 letter), and to obtain VA medical opinions responsive to the Board's instructions have all been satisfied.  Accordingly, there has been substantial compliance with the Board's remand directives.  See id.

At the August 2009 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claims.  See Bryant, 23 Vet. App. at 498.  Significantly, additional VA and private treatment records have since been associated with the file, and VA medical opinions obtained to address the outstanding issue of whether the Veteran's claimed disabilities may be related to active service, and in particular to herbicide exposure.  See Bryant, 23 Vet. App. at 498.  The Veteran has also been provided an opportunity to submit additional evidence, including a statement or opinion from the medical care provider who purportedly told him that his cancers were probably related to herbicide exposure.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists.  See id.


III. Analysis

The Veteran contends that his colon and skin cancers were caused by exposure to an herbicide agent such as Agent Orange while serving in Vietnam.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).
The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6).

Certain diseases associated with exposure to an herbicide agent shall be presumed to be service connected even if there is no evidence of the disease in service, provided that the rebuttable presumption provisions of § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

The Board found in its January 2015 decision that the types of cancer with which the Veteran has been diagnosed do not qualify for this presumption.  See 38 C.F.R. § 3.309(e).  The August 2015 JMPR states that the parties to it were only moving to vacate that portion of the Board's decision that found against a direct relationship between herbicide exposure and the Veteran's colon and skin cancers, and did not wish to disturb those portions of the Board's decision that denied the Veteran's claims on all other theories of entitlement.  In its August 2015 Order, the Court granted a partial remand consistent with the terms of the JMPR, stating that the matters identified in the JMR were remanded for action consistent with the terms of the joint motion, and that the appeal as to the remaining issues is dismissed.  Accordingly, the Board will not revisit the issue of presumptive service connection for the Veteran's cancers or other theories of entitlement to service connection, but instead refers to its January 2015 decision. 

Although presumptive service connection for a disease associated with herbicide exposure is not available for the Veteran's diagnosed cancers, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Because the Veteran served in Vietnam during the Vietnam Era, as shown by his service personnel records, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The Veteran's colon cancer was diagnosed as adenocarcinoma, as shown in a November 2006 private pathology report and as confirmed in all subsequent VA and private treatment records.  His skin cancer was diagnosed as basal cell carcinoma, as reflected in a June 2012 VA treatment record, and in VA treatment records dated in May 1988.  According to a December 2001 VA treatment record, he was also diagnosed with melanoma in 1991 at the Tampa Veterans Administration Hospital (TVAH).  However, subsequent VA treatment records do not show diagnoses of melanoma or its residuals, and the validity of this diagnosis is in question, as discussed in more detail below.  

The preponderance of the evidence shows that the Veteran's adenocarcinoma, basal cell carcinoma, and melanoma are not related to his presumed herbicide exposure.  In his August 2009 hearing testimony, the Veteran stated that a physician's assistant told him that his cancer was probably related to herbicide exposure.  This bare statement, without further support or explanation, has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, it is outweighed by the August 2013, July 2014, and October 2015 VA medical opinions discussed below, which are supported by detailed analyses and thus have more probative value.  See id.; see also Caluza, 7 Vet. App. at 506. 

The Veteran also referenced an article in a March 2012 appellant's brief titled "Cancer in U.S. Air Force Veterans of the Vietnam War," by Akhtar, Fatema Z.; et al., published in the Journal of Occupational & Environmental Medicine, February 2004, Volume 46, Issue 2, pages 123-136, which he argued supported a link between his skin cancer and herbicide exposure.  

The Board finds that this article is outweighed by the July 2014 VA medical opinion.  As instructed by the Board, the VA physician who rendered that opinion discussed this article, noting that the subjects of the study referenced in the article were Operation Ranch Hand veterans who sprayed dioxin-contaminated herbicides in Vietnam.  A control group served in Southeast Asia during the same period but did not spray herbicides.  The researchers concluded from this study that the incidence of melanoma and prostate cancer was increased among white Ranch Hand veterans relative to national rates.  The article further stated, according to the VA physician, that "among veterans who spent at most two years in Southeast Asia, the risk of cancer at any site, of [sic] prostate cancer and of melanoma was increased in the highest dioxin category.  These results appear consistent with an association between cancer and dioxin exposure."  

The July 2014 VA physician did not find this article persuasive, explaining that the two types of cancer cited in the article, prostate cancer and melanoma, were not the types of cancer with which the Veteran had been diagnosed, including basal cell carcinoma.  As discussed below, the Board also finds that the Veteran does not have residuals of melanoma, thus rendering the issue of medical causation moot.  The VA physician further observed that the Veteran served in the Army, not the Air Force.  Thus, the physician concluded that the article did not apply to the Veteran's basal cell carcinoma.  Although the physician did not state this explicitly, it may clearly be inferred that physician found that the article also did not apply to the Veteran's adenocarcinoma of the colon, since the same reasoning that applied to the basal cell carcinoma must perforce apply to the adenocarcinoma based on the physician's explanation, which turned on the fact that, as found by the physician, the article only supported the increased occurrence of certain types of cancer in veterans with high exposure to herbicides, but did not therefore necessarily support a relationship between other types of cancer and herbicide exposure.  Similarly, the physician found that the results derived from the study group tested, namely Air Force veterans who sprayed herbicides (Operation Ranch Hand veterans), would not necessarily apply to veterans who did not have a similar level of exposure.  

In short, the July 2014 VA physician's opinion concluded that the article neither applied to the types of cancer with which the Veteran had been diagnosed, nor to the circumstances of the Veteran's service.  

The July 2014 VA physician concluded in this opinion that it was less likely than not that the Veteran's cancers were related to active service.  The physician explained that with regard to basal cell carcinoma, sun damage to the skin from excessive sun exposure was one of the top risk factors.  The physician further noted that basal cell carcinoma is the most common malignancy of Caucasians, and that its incidence was increasing worldwide.  Basal cell carcinoma had been linked to exposure to ultraviolet light, especially during childhood, according to the physician.  The physician further stated that about 70 percent of cases of basal cell carcinoma occur on the face and head.  The nodular and superficial forms were the most common, accounting for about 90 percent of cases.  

With regard to colon cancer, the physician stated that the medical community was not clear as to what exactly causes colon cancer.  Risk factors included heredity, age over 50, precancerous cells (colon polyps), a diet of low fiber and high fat, a sedentary lifestyle, obesity, smoking, and alcohol abuse.  

The August 2013 VA medical opinion also found that it was less likely as not that the Veteran's skin cancer and colon cancer were related to herbicide exposure.  The clinician who rendered the opinion stated that colon adenocarcinoma is the most common type of gastrointestinal cancer, and that most cancers in the large bowel, including the colon, are adenocarcinomas.  

The October 2015 VA medical opinion again concludes that it is unlikely the Veteran's colon and skin cancers result from herbicide exposure, including Agent Orange, during active service.  The VA physician who rendered this opinion expressly addressed whether a direct relationship may exist between the Veteran's colon and skin cancers and herbicide exposure.  With regard to colon cancer, the physician concluded that it was unlikely the Veteran's colon cancer resulted from herbicide exposure.  In support of this conclusion, the physician explained that herbicide exposure is not mentioned as a risk factor for colon cancer.  The physician stated that most colorectal cancers develop slowly over several years.  In most cases, the medical community has not been clear on what exactly causes colon cancer, according to the physician.  However, the physician noted that some colon conditions are believed to increase the risk for developing colon cancers, such as precancerous cells (colon polyps), inherited gene mutations (familial adenomatous polyposis/FAP), and hereditary nonpolyposis colorectal cancer (NPCC).  The October 2015 opinion goes on to state that other risk factors for colon cancer development include age over 50, a personal history of colorectal cancer, family history of colon cancer and colon polyps, a low-fiber, high-fat diet, a sedentary lifestyle, obesity, smoking, and heavy alcohol use.

With regard to the Veteran's basal cell carcinoma of the skin, the October 2015 VA opinion similarly concluded that it was unlikely that the basal cell carcinoma resulted from herbicide exposure.  In support of this conclusion, the physician explained that herbicide exposure is not mentioned as a risk factor for basal cell cancer of the skin.  The physician further explained that basal cell carcinoma (BCC) is a common skin cancer arising from the basal layer of the epidermis and its appendages.  BCC is the most common malignancy of Caucasians, and its incidence is increasing worldwide, according to the physician.  The physician further stated that BCC has been linked to exposure to ultraviolet (UV) light, especially during childhood, and that most other risk factors act through an interaction with UV exposure.  It was noted that about 70 percent of BCC's present on the face and head, and that the most common presentations for BCC are the nodular and superficial forms, which together account for about 90 percent of cases.  

The August 2013, July 2014, and October 2015 VA opinions constitute probative evidence weighing against a direct relationship between the Veteran's herbicide exposure and the cancers he later developed.  According to the October 2015 VA opinion, herbicide exposure is not a known risk factor for the types of cancers with which the Veteran was diagnosed.  The Veteran has not submitted any probative evidence showing otherwise. 

The Veteran has argued that the October 2015 VA opinion ignored the fact that the chemical components of herbicide agents such as Agent Orange are known to cause cancer.  The Board disagrees.  The fact that the October 2015 opinion found that herbicide exposure is not a known risk factor for the specific types of cancer the Veteran developed does not mean that the physician failed to account for the carcinogenic nature of its chemical components.  As a matter of logic, a known correlation between herbicide exposure and certain types of cancer does not per se extend to a correlation with other types of cancer, including the types of cancer specific to the Veteran.  The July 2014 VA opinion addresses this issue by concluding that although herbicide exposure has been associated with some types of cancer, there is no current medical or scientific support for an association between herbicide exposure and the types of cancers the Veteran developed.  Accordingly, the July 2014 and October 2015 VA opinions cannot be found to disregard the fact that the chemical components of herbicides are known carcinogens.  

The VA opinions further show that the Veteran's cancers are common types and thus clearly develop in many people who have not been exposed to herbicides such as Agent Orange.  There is no indication that the Veteran's cancers manifested in an unusual manner.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  For example, the July 2014 and October 2015 VA opinions state that the nodular form of basal cell carcinoma accounts for about 90 percent of cases, and that basal cell carcinoma manifests on the face and head in about 70 percent of cases.  The Veteran's June 2012 biopsy diagnosis of basal cell carcinoma reflects that it was nodular in form, and the evidence shows that it has only manifested on the face or head-the nose in June 2012 and the cheek in May 1988-in keeping with the majority of cases.  The August 2013 VA opinion states that colon adenocarcinoma is the most common type of gastrointestinal cancer, and that most cancers in the large bowel are adenocarcinomas, with two-thirds of these cancers located in the rectum, rectosigmoid, or sigmoid colon, and the other third distributed in the remainder of the colon.  Accordingly, the evidence shows that the Veteran's cancers are not unusual or uncommon and did not manifest in an unusual manner.  See id.

Moreover, the Veteran has several of the risk factors for developing colon and skin cancer which are unrelated to service or herbicide exposure.  See id.  According to the July 2014 VA opinion, excessive sun exposure is a "top risk factor" for basal cell carcinoma.  In a VA dermatology treatment record dated around 2002, the Veteran reported working construction in the sun, which was mentioned in the context of the 1991 melanoma excision.  With regard to the Veteran's colon cancer, the July 2014 and October 2015 VA opinions state that age over 50, obesity, and smoking are risk factors for colon cancer.  These risk factors were all present.  The Veteran's colon cancer was initially diagnosed in 2006, when he was well over 50.  He was diagnosed with obesity in 1986 and October 2001, according to a list of diagnoses in the VA treatment records.  And a May 1988 VA treatment record reflects that he smoked a pack per day for twenty-five years.  Thus, the Veteran had several known risk factors for developing these common types of cancers.  

Accordingly, the preponderance of the evidence weighs against a direct relationship between the Veteran's cancers and herbicide exposure.  As found in the July 2014 VA opinion, the article referred to by the Veteran, "Cancer in U.S. Air Force Veterans of the Vietnam War," does not apply to basal cell carcinoma or adenocarcinoma.  The VA opinions show that herbicide exposure is not a known risk factor for the types of cancers the Veteran developed, and that they are common types and thus develop in many people who have not been exposed to herbicides.  Moreover, they show that there are other known risk factors for developing adenocarcinoma of the colon and basal cell carcinoma, a number of which were present in the Veteran's case.  

The opinion by a physician's assistant, as reported by the Veteran, that the Veteran's cancers were related to herbicide exposure lacks any explanation or support for this conclusion.  Moreover, because the Veteran did not submit this opinion, despite being given an opportunity to do so in the Board's prior remand directives, the Board cannot assess it directly, but is limited to relying on the Veteran's own report of it to determine whatever probative value it may possess.  Assuming that a physician's assistant did tell the Veteran that his cancers were related to herbicide exposure, this opinion lacks any supporting explanation or information, and therefore lacks probative value; it is outweighed by the VA opinions discussed above, which are supported by detailed analyses.  See Nieves-Rodriguez, 22 Vet. App. at 304; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The VA medical opinions also carry more weight than the Veteran's lay statements on the issue of whether his colon cancer and basal cell carcinoma may be related to herbicide exposure.  To the extent the Veteran's lay statements are based on his assertion that the chemical components of herbicides are known to cause some types of cancer, or based on an article he submitted or referenced, or based on what a physician's assistant reportedly told him, the Board has already addressed this evidence on the merits and explained why it is outweighed by the VA medical opinions.  Thus, the Veteran's lay statements are similarly outweighed by the VA medical opinions for the same reasons, as he has not provided an independent rationale, but instead has based his assertion on the aforementioned evidence.  

The Board further finds that the Veteran's own opinion on this issue does not constitute competent evidence.  In this regard, whether cancer that develops decades after being exposed to an herbicide agent may be caused by such exposure, not to mention the likelihood of such, is a complex medical determination that is not within the province of lay observation, as such a relationship cannot be perceived through the senses alone, given, among other things, the amount of time that has elapsed, the lack of a physically observable sequence of cause-and-effect, and the presence of other risk factors.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer);  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); 
Rather, this determination may require an understanding of the nature of the chemicals used in herbicide agents, the known pathogeneses of the Veteran's colon cancer and basal cell carcinoma, an informed assessment of the presence of various known risk factors for developing such cancers, or perhaps scientific studies or statistical data supporting the likelihood of a relationship to herbicide exposure, among other factors.  These considerations exceed the province of lay observation by their nature and complexity.  In any event, whatever the determination may require, it is not amenable to lay observation alone. 

Lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  However, in light of the medically complex nature of this issue, as discussed in the preceding paragraph, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's lay assertion that herbicide exposure caused the development of his colon and skin cancers is not competent evidence in its own right, as he is a lay person in the fields of medicine and science and thus does not have the expertise to render an informed opinion on this issue.  See id.  Thus, the Veteran's unsupported opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, the Board has already explained in substantive terms why it lacks probative value on the merits, as it relies on other evidence or a rationale that itself lacks probative value or is outweighed by the VA medical opinions.  

Consequently, the Veteran's lay opinion is outweighed by the VA medical opinions, which were rendered by medical professionals who provided specific explanations in support of the conclusions reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  In contrast to the Veteran, the VA physicians possess the medical expertise to assess the likelihood that his cancers were caused by herbicide exposure. 

Although not necessary to this decision-the VA opinions are sufficient for this purpose-the Board also observes that the mere possibility that herbicide exposure may have caused the types of cancers with which the Veteran was diagnosed would not trigger application of the benefit-of-the-doubt rule.  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  The Veteran has not submitted or identified any competent evidence that would place a causal relationship between herbicide exposure and his colon and skin cancers "within the range of probability."  The VA medical opinions tip the balance against such a relationship, as they state that herbicide exposure is not a known risk factor for these types of cancers, even if it is for other types, while there are other known risk factors, including several present in the Veteran's case, that would be the more likely cause of his cancers.  It was also noted in the VA opinions that the causes of the Veteran's cancers may be unknown, but that these cancers are common types in the general population.  These findings also cannot place a relationship between the Veteran's cancers and herbicide exposure within a range of probability merely because their exact cause may be unknown.  Rather, there must be "positive" evidence of such.  See id.  In short, the evidence of record is not in a state of relative equipoise, but rather weighs against the claims. 

Further, the Board finds that residuals of melanoma during the pendency of this claim are not established.  With regard to the reference to a 1991 diagnosis of melanoma, it is unclear whether the Veteran was ever actually diagnosed with melanoma, as it is possible this reference was based on his own reported history, and that he misremembered the actual diagnosis, i.e. basal cell carcinoma.  Notably, in this regard, there is no mention of the basal cell carcinoma excision from the mandible in this record.  The fact that the Veteran had stated that the melanoma was removed from his left lateral neck is not necessarily at odds with the May 1988 excision of the basal cell carcinoma, which was removed from his left lower mandibular area as shown in the VA treatment records.  Indeed, the May 1988 VA surgical report states that the Veteran's neck was prepped as part of the process, and the Veteran indicated in his August 2009 hearing testimony that the area of the scar was at the side of his neck by the jawbone.  He also testified that the surgery occurred in the late 1980's, and his wife testified at the hearing that the pathology report reflected a diagnosis of "basal cell," but that when he received his records, they referred to melanoma.  Furthermore, in his December 2006 claim and in his hearing testimony, the Veteran referenced removal of a mole on his neck in connection with his skin cancer.  The May 1988 VA treatment records show that a mole in the mandibular area had developed into basal cell carcinoma, and it was this mole-turned-lesion that was removed.  Taken together, all this evidence strongly suggests that there was only the diagnosis and excision of basal cell carcinoma in 1988, and that the reference to melanoma in the December 2001 VA treatment record was made in error.  

In any event, there is no diagnosis of melanoma or its residuals during the pendency of this claim.  Moreover, and further supporting the notion that the Veteran may have actually misremembered the diagnosis and location of the basal cell carcinoma removal that occurred in 1988, there is no evidence of a neck scar.  An August 2013 VA scars examination report reflects the examiner's finding that a scar on the left side of the neck was "not obvious on inspection," and was not listed in the diagnoses section of this report.  To the extent that any scar in the left lower mandibular area exists, the preponderance of the evidence shows that it is a residual of the basal cell carcinoma excision, and not of melanoma.  

In the absence of a current disability related to a possible diagnosis of melanoma in 1991, service connection cannot be established for this type of cancer.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

As discussed above, the issue on appeal is limited to whether a direct relationship may exist between the Veteran's colon and skin cancers and herbicide exposure.  The Board's denial of service connection for these cancers based on any other theory in its January 2015 decision was not appealed, per the August 2015 JMPR.  Thus, further discussion of other theories of entitlement is not warranted.  The Board refers to its January 2015 decision for such a discussion. 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for colon cancer and skin cancer is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for colon cancer as a result of herbicide exposure is denied. 

Entitlement to service connection for skin cancer as a result of herbicide exposure is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


